Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
Applicant amended claims 1, 10, 15, and 16 which changes the scope of the claims and as such a new grounds of rejection is issued.

In regards to applicants remaining remarks:
Applicant remarks have been considered but are moot base on new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Claim 1 recites “processing logic coupled to…the receive charging coil”
However the specification (Fig.3 and [0033] [0034] [0038]) supports the Processing logic 313 coupled to wireless energy receiving module 393 and but does not support Processing logic 313 directly coupled to the receive charging coil 303.
Based on [0038] which recites “Similarly, wireless energy receiving module 393 may be driven by processing logic 313 to selectively reflect the wireless energy 457 as reflected wireless energy 456 and encode data into the reflected wireless energy 456.” Examiner will interpret as “processing logic communicatively coupled to…the receive charging coil”.
Claims 2-7 are included in this rejection based on their dependence on claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7,10-12 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US20170136631) in view of O’Brien(US 20190025830) in view of Gruzen (US 20180118045) in view of Halker (US 20150015419) in view of Van Wageningen (US20150249339) in view of Nakano (US 20150303700).
As to claim 1, Li discloses an unmanned autonomous vehicle ([0050] FIG. 1A autonomous data machine that is an upright small vehicle) comprising:
a receive charging coil configured to receive wireless energy from a transmit charging coil of a wireless charger ([0132] and Fig. 12c secondary coil 1230 which is integrated into the autonomous data machine receiving inductive energy form transmit coil 1240);
a propulsion mechanism for moving the vehicle ([0039] the autonomous data machine may move about with the aid of one or more propulsion unit, which may include wheels 110, rollers, legs, arms, propellers, rotors, or movable body surfaces);
a wireless communication interface ([0110]-[0112] [0065] autonomous data machine includes a communication unit within the housing that is wireless);
processing logic ([0067] autonomous data machine has one or more controllers including one or more processors) coupled to the propulsion mechanism ([0067] The processor may determine how the autonomous data machine should operate (e.g., move in its environment) the wireless communication interface (The processor determines how the autonomous vehicle communicates with other devices or systems [0067]) and
a computer-readable medium coupled to be accessed by the processing logic, wherein the computer-readable medium includes instructions that, when executed, cause the unmanned autonomous vehicle to perform operations ([0068] the controller may have one or more memory units that may include non-transitory comprising:
receiving charging station data, wherein the charging station data includes a charging status of a wireless charger having a wireless power transmitter configured to deliver the wireless energy to the receive charging coil (0124],[0126] and Fig. 17 The autonomous data machines may make charging decisions including for example charging station location, charging station status, and availability of charging station (charging data));
determining a location of the wireless charger based on the charging station data (0124],[0126] and Fig. 17 The autonomous data machines may make charging decisions based on location of charging stations and automatically driver over to the charging station);
selecting the wireless charger among a plurality of chargers based at least in part on using as a selection factor the charging status ([0124],[0126] the autonomous data machine may decide to charge based on factors in Fig. 17 (locations, status, and availability of the charging stations); and
after selecting, driving the propulsion mechanism to navigate the vehicle to the selected wireless charger ([0124] The autonomous data machines once make the charging decision based on selection factors in Fig. 17, automatically driver over to the charging station to charge).
Li does not disclose receiving the charging station data with the wireless communication interface.
receiving charging station data with the wireless communication interface ([0036] Fig. 3 step 307 the charger device determines the UAV is permitted to use the charger device (charger availability) and communicates ([0031] communication is wireless) a landing authorization signal to the UAV indicating that the charger device is ready for the UAV to approach and/or land (sends charging station data indicating charger is available). 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify receiving the charging station data of Li to be received wirelessly with its wireless communication interface, as taught by O’Brien in order to increase the mobility of the autonomous data machine by not using cables to communicate.
Li does not disclose selecting the wireless charger among a plurality of chargers based at least in part on using as a selection factor a distance to the location of the wireless charger.
Gruzen teaches selecting the wireless charger among a plurality of chargers based at least in part on using as a selection factor a distance to the location of the wireless charger ([0098], as the vehicle travels around a neighborhood, an algorithm may be routinely determining the closest distance charger to the vehicle and selects the charger. The term "vehicle" can refer to a drone. [0020])
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the unmanned autonomous vehicle of Li to include selecting the wireless charger among a plurality of chargers based at least in part on using as a selection factor a distance to the 
Li in view of Gruzen in view of OBrien does not teach wherein the vehicle is configured to be coupled to the selected wireless charger such that the selected wireless charger determines whether the vehicle is close enough to begin charging by measuring one or more of a voltage from an impedance network connected to the receive charging coil, a battery voltage of the vehicle and an amplifier current from the selected wireless charger
Halker teaches wherein the vehicle is configured to be coupled to the selected wireless charger such that the selected wireless charger determines whether the vehicle is close enough to begin charging by measuring one or more of a voltage from an impedance network connected to the receive charging coil, a battery voltage of the vehicle and an amplifier current from the selected wireless charger ([0065] and Fig. 3 amplifier current within transmitter 302 is detected in order to determine if electric vehicle receivers are in the vicinity to further determine whether to transmit charging energy).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the unmanned autonomous vehicle of Li to include wherein the vehicle is configured to be coupled to the selected wireless charger such that the selected wireless charger determines whether the vehicle is close enough to begin charging by measuring one or more of a voltage from an impedance network connected to the receive charging coil, a 
Li in view of O’Brien in view of Gruzen in view of Halker does not teach the processing logic coupled to the receive charging coil (interpreted as “processing logic communicatively coupled to…the receive charging coil” See 112 rejection above) nor wherein the processing logic is configured to drive the receive charging coil to selectively reflect the wireless energy received from the transmit charging coil, wherein selectively reflecting comprises encoding data into the reflected wireless energy, wherein the encoded data comprises an authentication response signal in response to an authentication challenge signal encoded in the wireless energy, nor wherein the authentication challenge signal comprises a signal for authenticating whether the unmanned autonomous vehicle is authorized to be charged by the wireless charger.
Note: The Examiner interprets “the receive charging coil selectively reflect the wireless energy received from the transmit charging coil, wherein selectively reflecting comprises encoding data into the reflected wireless energy” as the receive charging coil performing load modulation on the power transmitted from the power supply as a means to communicate with the transmitter.
It is well known to one of ordinary skill in the art that load modulation performed by a receive coil, reflect the wireless energy received from the transmit charging coil wherein the reflected wireless energy comprises encoding data as evident by Van Wageningen ([0118]-[0120] where power receiver 105 transmits data via a reflected magnetic field (RS) caused by load modulation.
 processing logic (The control unit 201 includes a CPU [0051], Fig. 3) coupled to the receive charging coil ([0056] control unit 201 controls the operation of the electronic device 200 in accordance with the data received from the power supply apparatus 100. Data is received from the power supply apparatus 100 via the first power reception antenna 203. Thus control unit 201 is communicatively coupled to reception antenna 203) wherein the processing logic is configured to drive the receive charging coil to selectively reflect the wireless energy received from the transmit charging coil , wherein selectively reflecting comprises encoding data into the reflected wireless energy (load modulation performed by the electronic device 200 to transmit data to power supply 100 [0056]) wherein the encoded data comprises an authentication response signal in response to an authentication challenge signal encoded in the wireless energy (Fig. 2,3 power supply sends authentication data through its antenna 109 to the electronic device 200 and the electronic device 200 transmits a response through its antenna 203 ( (i.e. receive charging coil [0077],[0079]). When data is received from the power supply 100 via receive antenna 203 (electronic device 200), the electronic device 200 performs load modulation thereby transmitting its response to the data received from the power supply apparatus 100 ([0056]). The load modulation performed by the electronic device 200 results in a change in a current flowing through the power supply antenna 109 of power supply 100, and the power supply 100 detects the change in the current receiving the response data transmitted from the electronic device 200 [0034]. As such the electronic device 200 response transmitted through its antenna 203 is performed by load modulation), wherein the authentication challenge signal comprises a signal for authenticating whether the electronic device is authorized to be charged by the wireless charger ([0078] The authentication data is used by the power supply apparatus 100 to acquire information, information indicating whether the electronic device 200 is a device that is a target for a wireless supply of power (i.e. authenticating whether the device is authorized to be charged by the wireless charger). 
It would have been obvious to a person of ordinary skill in the art to modify the operations of the unmanned autonomous vehicle of Li in view of O’Brien in view of Gruzen in view of Halker to include wherein processing logic coupled to the receive charging coil and wherein the processing logic is configured to drive the receive charging coil to selectively reflect the wireless energy received from the transmit charging coil, wherein selectively reflecting comprises encoding data into the reflected wireless energy, wherein the encoded data comprises an authentication response signal in response to an authentication challenge signal encoded in the wireless energy, and wherein the authentication challenge signal comprises a signal for authenticating whether the unmanned autonomous vehicle is authorized to be charged by the wireless charger, in order to determine if the vehicle is supported by the power supply and determine whether the vehicle is a device that is a target for a wireless supply of power as taught by Nakano [0078] [0090], thereby preventing wasting unusable power.
As to claim 2. Li in view of O’Brien in view of Gruzen in view of Halker in view of Van Wageningen in view of Nakano teaches the vehicle of claim 1, wherein driving the propulsion mechanism to navigate the vehicle is based at least in part on the charging station data and includes driving the vehicle to the wireless charger when the charging status indicates an availability of the wireless charger to deliver the wireless energy to the receive charging coil ([0124] and Fig. 17 of Li The autonomous data machines once make the charging decision based on factors such as availability of charging stations, The autonomous data machines automatically drives over to the charging station to charge).
As to claim 3, Li in view of O’Brien in view of Gruzen in view of Halker in view of Van Wageningen in view of Nakano teaches the vehicle of claim 2, wherein the computer-readable medium includes further instructions that, when executed ([0068] of Li), cause the vehicle to perform further operations comprising: transmitting, with the wireless communication interface, a navigation message to the wireless charger, wherein the navigation message indicates that the vehicle is navigating toward the wireless charger for wireless charging ([0040] of O’Brien the UAV may give at least some of its controls over to the charger device when it is near the charger device and allow the charger station to direct its landing).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the vehicle of Li in view of O’Brien in view of Gruzen in view of Halker to include transmitting, with the wireless communication interface, a navigation message to the wireless charger, wherein the navigation message indicates that the vehicle is navigating toward the wireless charger for wireless charging, so that the autonomous data machine can land safely with causing damage.
As to claim 6, Li in view of O’Brien in view of Gruzen in view of Halker in view of Van Wageningen in view of Nakano teaches the vehicle of claim 1, wherein the charging station data includes a location of the wireless charger ([0124] locations of stations).
As to claim 7, Li in view of O’Brien in view of Gruzen in view of Halker in view of Van Wageningen in view of Nakano teaches the vehicle of claim 1, wherein the charging station data includes a charging station identifier of the wireless charger ([0124] The autonomous data machines once make the charging decision based on factors in Fig. 7, automatically driver over to the charging station to charge. As such, the autonomous data machines had a way of identifying the selected charging station).
As to claim 10, Li discloses a computer-implemented method of charging a battery of an unmanned autonomous vehicle ([0050] FIG. 1A autonomous data machine that is an upright small vehicle. ([0067] One or more controllers including one or more processors that operates (moving, communicating, etc) the vehicle), the computer-implemented method comprising:
receiving, charging station data that includes a charging status of a wireless charger having a wireless power transmitter configured to deliver wireless energy to a receive charging coil of the vehicle (0124],[0126] and Fig. 17 The autonomous data machines may make charging decisions including for example charging station location, charging station status, and availability of charging station (charging data));
determining a location of the wireless charger based on the charging station data (0124],[0126] and Fig. 17 The autonomous data machines may make charging decisions based on location of charging stations and automatically driver over to the charging station);
selecting the wireless charger among a plurality of wireless chargers based at least in part on using as a selection factor the charging status ([0124],[0126] the autonomous data machine may decide to charge based on factors in Fig. 17 (locations, status, and availability of the charging stations); 
after selecting, driving a  propulsion mechanism of the vehicle to navigate the vehicle to the selected wireless charger ([0124] The autonomous data machines once make the charging decision based on selection factors in Fig. 17, automatically driver over to the charging station to charge).
Li does not disclose receiving, via a wireless communication interface of the vehicle, the charging station data.
O’Brien teaches receiving, via a wireless communication interface of the vehicle, the charging station data ([0036] Fig. 3 step 307 the charger device determines the UAV is permitted to use the charger device (charger availability) and communicates ([0031] communication is wireless) a landing authorization signal to the UAV indicating that the charger device is ready for the UAV to approach and/or land (sends charging station data indicating charger is available).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Li to include receiving the charging station data with the wireless communication interface, as taught by Obrien in order to increase the mobility of the autonomous data machine by not using cables to communicate.
selecting the wireless charger among a plurality of wireless chargers based at least in part on using as a selection factor a distance to the location of the wireless charger.
Gruzen teaches selecting the wireless charger among a plurality of wireless chargers based at least in part on using as a selection factor a distance to the location of the wireless charger ([0098], as the vehicle travels around a neighborhood, an algorithm may be routinely determining the closest distance charger to the vehicle and selects the charger. The term "vehicle" can refer a drone. [0020])
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Li to include selecting the wireless charger among a plurality of wireless chargers based at least in part on using as a selection factor a distance to the location of the wireless charger, as taught by Gruzen in order for the vehicle to prevent disruption of use by driving to the nearest available charging station.
Li in view of Gruzen in view of OBrien does not teach wherein the vehicle is configured to be coupled to the selected wireless charger such that the selected wireless charger determines whether the vehicle is close enough to begin charging by measuring one or more of a voltage from an impedance network connected to the receive charging coil, a battery voltage of the vehicle and an amplifier current from the selected wireless charger.
Halker teaches wherein the vehicle is configured to be coupled to the selected wireless charger such that the selected wireless charger determines whether the vehicle is close enough to begin charging by measuring one or more of a voltage from an  ([0065] and Fig. 3 amplifier current within transmitter 302 is detected in order to determine if electric vehicle receivers are in the vicinity to further determine whether to transmit charging energy).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method vehicle of Li to include wherein the vehicle is configured to be coupled to the selected wireless charger such that the selected wireless charger determines whether the vehicle is close enough to begin charging by measuring one or more of a voltage from an impedance network connected to the receive charging coil, a battery voltage of the vehicle and an amplifier current from the selected wireless charger, as taught by Halker in order to prevent wasting charging energy.
Li in view of Gruzen in view of Obrien in view of Halker does not disclose/teach and authenticating whether the unmanned autonomous vehicle is authorized to be charged by the wireless charger by: driving the wireless power transmitter to deliver the wireless energy having data encoded therein to the receive charging coil, wherein the encoded data in the wireless energy comprises an authentication challenge signal for authenticating whether the unmanned autonomous vehicle is authorized to be charged by the wireless charger, and driving the receive charging coil to selectively reflect the wireless energy received from the wireless power transmitter, wherein selectively reflecting comprises encoding data into the reflected wireless energy, wherein the encoded data in the reflected wireless energy comprises an authentication response signal in response to the authentication challenge signal (Examiner interprets “driving the receive charging coil to selectively reflect the wireless energy received from the wireless power transmitter, wherein selectively reflecting comprises encoding data into the reflected wireless energy” as the receive charging coil  performing load modulation with its receive coil on the power transmitted from the power supply as a means to communicate with the transmitter. It is well known to one of ordinary skill in the art that load modulation performed by a receive coil, reflect the wireless energy received from the transmit charging coil wherein the reflected wireless energy comprises encoding data as evident by Van Wageningen ([0118]-[0120] where power receiver 105 transmits data via a reflected magnetic field (RS) caused by load modulation).
Nakano teaches and authenticating whether the device is authorized to be charged by the wireless charger by: driving the wireless power transmitter to deliver the wireless energy having data encoded therein to the receive charging coil (Fig. 2,3 power supply sends authentication data through its antenna 109 to the electronic device 200 ([0077]), wherein the encoded data in the wireless energy comprises an authentication challenge signal for authenticating whether the unmanned autonomous vehicle is authorized to be charged by the wireless charger ([0078] The authentication data is used by the power supply apparatus 100 to acquire information, information indicating whether the electronic device 200 is a device that is a target for a wireless supply of power (i.e. authenticating whether the device is authorized to be charged by the wireless charger), and driving the receive charging coil to selectively reflect the wireless energy received from the wireless power transmitter (load modulation performed by the electronic device 200 to transmit data to power supply 100 [0056]), wherein selectively reflecting comprises encoding data into the reflected wireless energy, wherein the encoded data in the reflected wireless energy comprises an authentication response signal in response to the authentication challenge signal(Fig. 2,3 power supply sends authentication data through its antenna 109 to the electronic device 200 and the electronic device 200 transmits a response through its antenna 203 ( (i.e. receive charging coil [0077],[0079]). When data is received from the power supply 100 via antenna 203 (electronic device 200), the electronic device 200 performs load modulation thereby transmitting its response to the data received from the power supply apparatus 100 ([0056]). The load modulation performed by the electronic device 200 results in a change in a current flowing through the power supply antenna 109 of power supply 100, and the power supply 100 detects the change in the current thereby receiving the response data transmitted from the electronic device 200 ([0034]). As such the electronic device 200 response transmitted through its antenna 203 is performed by load modulation).
It would have been obvious to a person of ordinary skill in the art to modify the method of Li in view of Gruzen in view of Obrien in view of Halker to include authenticating whether the unmanned autonomous vehicle is authorized to be charged by the wireless charger by: driving the wireless power transmitter to deliver the wireless energy having data encoded therein to the receive charging coil, wherein the encoded data in the wireless energy comprises an authentication challenge signal for authenticating whether the unmanned autonomous vehicle is authorized to be charged by the wireless charger, and driving the receive charging coil to selectively reflect the 
As to claim 11, Li in view of O’Brien in view of Gruzen in view of Halker in view of Van Wageningen in view of Nakano teaches the computer-implemented method of claim 10, wherein driving the propulsion mechanism to navigate the vehicle based at least in part on the charging station data includes driving the vehicle to the wireless charger when the charging status indicates an availability to deliver the wireless energy to the receive charging coil of the vehicle ([0124] and Fig. 17 of Li The autonomous data machines once make the charging decision based on factors such as availability of charging stations, The autonomous data machines automatically drives over to the charging station to charge).
As to claim 12, Li in view of O’Brien in view of Gruzen in view of Halker in view of Van Wageningen in view of Nakano teaches the computer-implemented method of claim 11 further comprising: transmitting, with the wireless communication interface, a navigation message to the wireless charger, wherein the navigation message indicates that the vehicle is navigating toward the wireless charger for wireless charging ([0040]  of O’Brien the UAV may give at least some of its controls ..
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to method the vehicle of Li in view of O’Brien in view of Gruzen in view of Halker to include transmitting, with the wireless communication interface, a navigation message to the wireless charger, wherein the navigation message indicates that the vehicle is navigating toward the wireless charger for wireless charging, so that the autonomous data machine can land safely with causing damage
As to claim 21, Li in view of O’Brien in view of Gruzen in view of Halker in view of Van Wageningen in view of Nakano teaches vehicle of claim 1, wherein the vehicle is configured to be coupled to the selected wireless charger such that the selected wireless charger determines whether the vehicle is close enough to begin charging by measuring the amplifier current from the selected wireless charger, without utilizing a wireless communication channel established between the vehicle and the selected wireless charger ([0065] and Fig. 3 of Halker amplifier current within transmitter 302 is detected in order to determine if electric vehicle receivers are in the vicinity to further determine whether to transmit charging energy).
As to claim 22, Li in view of O’Brien in view of Gruzen in view of Halker in view of Van Wageningen in view of Nakano teaches computer-implemented method of claim 10, wherein the vehicle is configured to be coupled to the selected wireless charger such that the selected wireless charger determines whether the vehicle is close enough to begin charging by measuring the amplifier current from the selected wireless charger, without utilizing a wireless communication channel established between the vehicle and the selected wireless charger ([0065] and Fig. 3 of Halker amplifier current within transmitter 302 is detected in order to determine if electric vehicle receivers are in the vicinity to further determine whether to transmit charging energy).

Claims 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (US20170136631) in view of O’Brien(US 20190025830) in view of Gruzen (US 20180118045) in view of Halker (US 20150015419) in view of Van Wageningen (US20150249339) in view of Nakano (US 20150303700) in further view of Perry (US 20180281612).
As to claim 4, Li in view of O’Brien in view of Gruzen in view of Halker in view of Van Wageningen in view of Nakano teaches the vehicle of claim 1, wherein the computer-readable medium includes further instructions that, when executed ([0068] of Li), cause the vehicle to perform further operations comprising: receiving, with the wireless communication interface ([0036] Fig. 3 step 307 of O’Brien), second charging station data ([0126] location and availability of charging stations), wherein the second charging station data includes a second charging status of a second wireless charger having a second wireless power transmitter configured to deliver the wireless energy to the receive charging coil ([0126]-[0128]  autonomous data machines generate surveillance paths that take into account charging requirements and/or availability of charging stations; and determining a second location of the second wireless charger ([0126] of Li the autonomous data machine may decide to charge according to the locations of the charging stations).
Li in view of O’Brien in view of Gruzen in view of Halker does not teach wherein driving the propulsion mechanism to navigate the vehicle is also based at least in part on the second charging status and the second location of the second wireless charger.
Perry teaches wherein driving the propulsion mechanism to navigate the vehicle is also based at least in part on the second charging status and the second location of the second wireless charger ([0079] and Fig. 3 and 4 of Perry. a navigation map format (See Fig. 3 and 4) that enable the vehicle operator to select a desired charging station from the plurality of charging stations in order to obtain driving directions to the station. Therefore navigating to the first or second charging station is based on second charging status and the second location of the second wireless charger).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the vehicle of Li to include wherein driving the propulsion mechanism to navigate the vehicle is also based at least in part on the second charging status and the second location of the second wireless charger, as taught by Perry in order for the vehicle to save time and energy by locating and driving to an available charging station.
As to claim 5, Li in view of O’Brien in view of Gruzen in view of Halker in view of Van Wageningen in view of Nakano in view of Perry  teaches the vehicle of claim 4 ,wherein the charging station data includes a first remaining charge time of a device being charged by the wireless charger, and wherein the second charging station data includes a second remaining charge time of a second device being charged by the second wireless charger ([0059] Fig. 3 of Perry Station ID-2 and ID4 showing remaining charge times for a vehicle occupying the charging station (46 minutes and 7 minutes respectively)), and further wherein driving the propulsion mechanism to navigate the vehicle is also based at least in part on the first remaining charge time and the second remaining charge time ([0063] [0079] Fig. 3 and 4 of Perry, the user may select the desired charging station in order to obtain driving directions to the station. Therefore since the user selects a charging station based on indicated distance and remaining charging time in order to obtain driving directions to the selected station, then driving the propulsion mechanism to navigate the vehicle to the selected charging station is based on the first and second remaining charge times.
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the vehicle of Li to include wherein the charging station data includes a first remaining charge time of a device being charged by the wireless charger, and wherein the second charging station data includes a second remaining charge time of a second device being charged by the second wireless charger, and further wherein driving the propulsion mechanism to navigate the vehicle is also based at least in part on the first remaining charge time and the second remaining charge time, as taught by Perry in order for the vehicle to save time and energy by locating and driving to an available charging station.
As to claim 13, Li in view of O’Brien in view of Gruzen in view of Halker in view of Van Wageningen in view of Nakano teaches the computer-implemented method of claim 10 further comprising: 
receiving, with the wireless communication interface ([0036] Fig. 3 step 307 of O’Brien), second charging station data ([0126] location and availability of charging stations), wherein the second charging station data includes a second charging status of a second wireless charger having a second wireless power transmitter configured to deliver the wireless energy to the receive charging coil ([0126]-[0128]  autonomous data machines generate surveillance paths that take into account charging requirements and/or availability of charging stations; and determining a second location of the second wireless charger ([0126] of Lithe autonomous data machine may decide to charge according to the locations of the charging stations).
Li in view of O’Brien in view of Gruzen in view of Halker in view of Van Wageningen in view of Nakano does not teach wherein driving the propulsion mechanism to navigate the vehicle is also based at least in part on the second charging status and the second location of the second wireless charger.
Perry teaches wherein driving the propulsion mechanism to navigate the vehicle is also based at least in part on the second charging status and the second location of the second wireless charger ([0079] and Fig. 3 and 4 of Perry. a navigation map format and/or as an information table (See Fig. 3 and 4) that enable the vehicle operator to select a desired charging station from the plurality of charging stations in order to obtain driving directions to the station. Therefore navigating to the 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of Li to include wherein driving the propulsion mechanism to navigate the vehicle is also based at least in part on the second charging status and the second location of the second wireless charger, as taught by Perry in order for the vehicle to save time and energy by locating and driving to an available charging station.
 As to claim 14, Li in view of O’Brien in view of Gruzen in view of Halker in view of Van Wageningen in view of Nakano in view of Perry the computer-implemented method of claim 13, wherein the
wherein the charging station data includes a first remaining charge time of a device being charged by the wireless charger, and wherein the second charging station data includes a second remaining charge time of a second device being charged by the second wireless charger ([0059] Fig. 3 of Perry Station ID-2 and ID4 showing remaining charge times for a vehicle occupying the charging station (46 minutes and 7 minutes respectively)), and further wherein driving the propulsion mechanism to navigate the vehicle is also based at least in part on the first remaining charge time and the second remaining charge time ([0063] [0079] Fig. 3 and 4 of Perry, the user may select the desired charging station in order to obtain driving directions to the station. Therefore since the user selects a charging station based on indicated distance and remaining charging time in order to obtain driving directions to the selected station, then driving the propulsion mechanism 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the vehicle of Li to include wherein the charging station data includes a first remaining charge time of a device being charged by the wireless charger, and wherein the second charging station data includes a second remaining charge time of a second device being charged by the second wireless charger, and further wherein driving the propulsion mechanism to navigate the vehicle is also based at least in part on the first remaining charge time and the second remaining charge time, as taught by Perry in order for the vehicle to save time and energy by locating and driving to an available charging station.
Claims 15, 20 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien(US 20190025830)  in view of Li et al (US20170136631) in view of in view of Gruzen (US 20180118045) in view of Halker (US 20150015419) in view of Nakano (US 20150303700).
As to claim 15, OBrien discloses a wireless charger (Fig. 2,220) comprising:
a wireless power transmitter including a transmit charging coil to transmit wireless energy (Fig. 2 and [0032] the wireless charger 226 may comprise an inductive coil);
a sense module (control circuit of the charger device) coupled to sense whether the wireless power transmitter is charging a device ([0037] Fig. 3 step 5 the control circuit of the charger device may verify that the charger is off in step 305);
processing logic ([0030] and Fig. 2 The control circuit 221 may comprise a processor) coupled to receive a status signal from the sense module ([0037] the control circuit of the charger device may verify that the charger is off in step 305) and coupled to control the wireless power transmitter ([0030] The control circuit 221 may be communicatively coupled to one or more of the memory 212, the communication device 223 and the wireless charger 226);
a communication interface coupled to the processing logic (Fig. 2 and [0030] communication device 223 coupled to charger 226); and
a computer-readable medium coupled to be accessed by the processing logic, wherein the computer-readable medium includes instructions that ([0030] and Fig. 2 The control circuit 221 may comprise a processor configured to execute computer readable instructions stored on a computer readable storage memory), when executed, cause the wireless charger to perform operations comprising:
determine a charging status of the wireless charger ([0036]-[0037] Fig. 3 step S305 and 307 the charger device verifies that the charger is off and determines whether the wireless charger is available for use based on the current usage, the predicted usage, and a charging station reservation schedule (charging status and availability); and
transmitting, with the communication interface, the charging status to a vehicle ([0036] Fig. 3 step 307 the charger device determines the UAV is permitted to use the charger device (charger availability) and communicates ([0031] communication is wireless) a landing authorization signal to the UAV indicating that the charger device 
O’Brien further discloses wherein the vehicle is an unmanned autonomous vehicle (UAV 210, Fig. 2).
O’Brien does not disclose the vehicle an unmanned autonomous vehicle (UAV 210, Fig. 2) configured to select the wireless charger among a plurality of wireless chargers based at least in part on using as a selection factor the charging status, and after selecting, driving the propulsion mechanism to navigate the vehicle to the selected wireless charger.
Li teaches an unmanned autonomous vehicle configured to select the wireless charger among a plurality of wireless chargers based at least in part on using as a selection factor the charging status ([0124],[0126] the autonomous data machine may decide to charge based on factors in Fig. 17 (locations, status, and availability of the charging stations); and after selecting, driving the propulsion mechanism to navigate the vehicle to the selected wireless charger ([0124] The autonomous data machines once make the charging decision based on selection factors in Fig. 17, automatically driver over to the charging station to charge).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the unmanned autonomous vehicle of OBrien to include the vehicle an unmanned autonomous vehicle (UAV 210, Fig. 2) configured to select the wireless charger among a plurality of wireless chargers based at least in part on using as a selection factor the charging status, and after selecting, driving the propulsion mechanism to 
O’Brien in view of Li does not teach an unmanned autonomous vehicle configured to select the wireless charger among a plurality of wireless chargers based at least in part on using as a selection factor a distance to the location of the wireless charger
Gruzen teaches an unmanned autonomous vehicle configured to select the wireless charger among a plurality of wireless chargers based at least in part on using as a selection factor a distance to the location of the wireless charger ([0098], as the vehicle travels around a neighborhood, an algorithm may be routinely determining the closest distance charger to the vehicle and selects the charger. The term "vehicle" can refer a drone. [0020]).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the unmanned autonomous vehicle of O’Brien to include selecting the wireless charger among a plurality of chargers based at least in part on using as a selection factor a distance to the location of the wireless charger, as taught by Gruzen in order for the vehicle to prevent disruption of use by driving to the nearest available charging station.
O’Brien in view of Li in view of Gruzen does not teach wherein the vehicle is configured to be coupled to the selected wireless charger such that the selected wireless charger determines whether the vehicle is close enough to begin charging by measuring one or more of a voltage from an impedance network connected to the receive charging coil, a battery voltage of the vehicle and an amplifier current from the selected wireless charger
Halker teaches wherein the vehicle is configured to be coupled to the selected wireless charger such that the selected wireless charger determines whether the vehicle is close enough to begin charging by measuring one or more of a voltage from an impedance network connected to the receive charging coil, a battery voltage of the vehicle and an amplifier current from the selected wireless charger ([0065] and Fig. 3 amplifier current within transmitter 302 is detected in order to determine if electric vehicle receivers are in the vicinity to further determine whether to transmit charging energy).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the unmanned autonomous vehicle of O’Brien to include wherein the vehicle is configured to be coupled to the selected wireless charger such that the selected wireless charger determines whether the vehicle is close enough to begin charging by measuring one or more of a voltage from an impedance network connected to the receive charging coil, a battery voltage of the vehicle and an amplifier current from the selected wireless charger, as taught by Halker in order to prevent wasting charging energy.
O’Brien does not explicitly disclose transmitting the charging status to more than one unmanned autonomous vehicle configured to perform claimed method of Li as described above.
However, it would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the wireless charger of O’Brien to 
O’Brien in view of Li in view of Gruzen in view of Halken does not teach wherein the processing logic is configured to drive the wireless power transmitter to transmit the wireless energy having data encoded therein to the receive charging coil, wherein the encoded data comprises an authentication challenge signal for authenticating whether the unmanned autonomous vehicles are authorized to be charged by the wireless charger.
Nakano teaches wherein the processing logic ([0026] the control unit 101 includes a central processing unit (CPU)) is configured to drive the wireless power transmitter to transmit the wireless energy having data encoded therein to the receive charging coil (Fig. 2, 3 power supply sends authentication data through its antenna 109 to the electronic device 200. The control unit 101 performs an authentication process ([0077]), wherein the encoded data comprises an authentication challenge signal for authenticating whether the device is authorized to be charged by the wireless charger ([0078] The authentication data is used by the power supply apparatus 100 to acquire information, information indicating whether the electronic device 200 is a device that is a target for a wireless supply of power (i.e. authenticating whether the device is authorized to be charged by the wireless charger).
It would have been obvious to a person of ordinary skill in the art to modify the processing logic of Nakano to be configured to drive the wireless power transmitter to 
As to claim 23, O’Brien in view of Li in view of Gruzen in view the Halker in view of Nakano teaches the wireless charger of claim 15, wherein the vehicle is configured to be coupled to the selected wireless charger such that the selected wireless charger determines whether the vehicle is close enough to begin charging by measuring the amplifier current from the selected wireless charger, without utilizing a wireless communication channel established between the vehicle and the selected wireless charger ([0065] and Fig. 3 of Halker amplifier current within transmitter 302 is detected in order to determine if electric vehicle receivers are in the vicinity to further determine whether to transmit charging energy).
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien(US 20190025830)  in view of Li et al (US20170136631) in view of in view of Gruzen (US 20180118045) in view of Halker (US 20150015419) in view of Nakano (US 20150303700) in further view of Perry (US 20180281612).
As to claim 16, O’Brien in view of Li in view of Gruzen in view the Halker in view of Nakano teaches the wireless charger of claim 15, wherein the computer-readable medium includes further instructions that, when executed, cause the wireless charger to perform further operations ([0030] and Fig. 2 of O’Brien) comprising:
 O’Brien in view of Li in view of Gruzen in view the Halker does not teach determining a remaining charge time of the device when a vehicle is being charged by the wireless power transmitter; and transmitting, with the communication interface, the remaining charge time of the vehicle
Perry teaches determining a remaining charge time of the device when a vehicle is being charged by the wireless power transmitter; and transmitting, with the communication interface, the remaining charge time of the vehicle ([0059] Fig. 3 of Perry Station ID-2 and ID4 showing remaining charge times for a vehicle occupying the charging station (46 mins and 7 minutes respectively).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the wireless charger of O’Brien to include wherein the computer-readable medium includes further instructions that, when executed, cause the wireless charger to perform an operation comprising determining a remaining charge time of the device when the device is being charged by the wireless power transmitter; and transmitting, with the communication interface, the remaining charge time of the device, as taught by Perry in order for the vehicle to save time and energy by locating and driving to an available charging station.
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien(US 20190025830)  in view of Li et al (US20170136631) in view of in view of Gruzen (US 20180118045) in view of Halker (US 20150015419) in view of Nakano (US 20150303700) in further view of Tripathi (US 20140012448).
As to claim 18, O’Brien in view of Li in view of Gruzen in view the Halker in view of Nakano teaches the wireless charger of claim 15, wherein the computer-readable medium includes further instructions that, when executed, cause the wireless charger to perform further operations ([0030] and Fig. 2 of O’Brien) comprising:
O’Brien in view of Li in view of Gruzen in view the Halker in view of Nakano does not teach transmitting, with the communication interface, a charging station identifier of the charger to the vehicles.
Tripathi teaches transmitting, with the communication interface, a charging station identifier of the charger to the vehicles ([0047] and Fig. 9 Tripathi where a message flow diagram between an exemplary vehicle and a charging station. Identification packets and identity access code sent by the base charging unit).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the charger of O’Brien to include transmitting, with the communication interface, a charging station identifier of the charger to the vehicles, as taught by Tripathi in order to for the automated data machine to save time and energy by driving to the correct charging device.
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien(US 20190025830)  in view of Li et al (US20170136631) in view of in view of Gruzen (US 20180118045) in view of Halker (US 20150015419) in view of Nakano (US 20150303700) in further view of Penilla (US 20170169712) hereinafter Penilla ‘712.
As to claim 19, O’Brien in view of Li in view of Gruzen in view the Halker in view of Nakano teaches the wireless charger of claim 15, wherein the computer-readable medium includes further instructions that, when executed, cause the wireless charger to perform further operations ([0030] and Fig. 2 of O’Brien) comprising: receiving, with the communication interface, a navigation message from a vehicle, wherein the navigation message indicates the vehicle is navigating toward the wireless charger ([0040]  of O’Brien the UAV may give at least some of its controls over to the charger device when it is near the charger device and allow the charger station to direct its landing).
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the vehicle of Li in view of O’Brien in view of Gruzen in view of Halker to include transmitting, with the wireless communication interface, a navigation message to the wireless charger, wherein the navigation message indicates that the vehicle is navigating toward the wireless charger for wireless charging, so that the autonomous data machine can land safely with causing damage.
Penilla ‘712 teaches in response to receiving the navigation message:  transmitting, with the communication interface, queue data, wherein the queue data includes a number of vehicles that are navigating toward a parking area ("FIG. 11 shows in one embodiment, a collection of vehicles, parking garages, parking queues, parking lots and ad-hoc parking areas 1100 all having independent headings, speed 
It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ effective filing date to modify the method of O’Brien to include transmitting, with the communication interface, queue data, wherein the queue data includes a number of vehicles that are navigating toward the wireless charger of Water, as taught by Penilla ‘712 in order for owners of electric vehicles must carefully plan their driving routes and trips around available recharging stations (Col. 1 lines. 60-65).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
IISAKA et al (US 20090026844) is cited for having a receiver send authentication signal. 
Shichino et al (US 20160006263) is cited for having the power transmitting apparatus 100 performs authentication processing for the power receiving apparatus 101. 
Wu et al (US 20170170687) is cited for the receiving authentication signal over wireless power and responds over communication link. 
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TYNESE MCDANIEL/
Examiner, Art Unit 2859




/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859